PER CURIAM:
Following the panel’s decision in Hil-liard v. Beto, 5 Cir., 1972, 465 F.2d 829 the Court on its own motion took the case en banc. Upon further consideration the full Court remanded the case to the panel since even the most conservative reading of the factual allegations of petitioner’s § 2254 complaint shows that he is claiming to be the victim of a broken plea bargain, but there has been no factual hearing to determine whether this claim is -supported. Indeed there was not even so much as a show cause order which would have produced the Texas state court record including the proceedings on receipt and acceptance of the plea and sentencing.
Consequently, as in Gallegos v. United States, 5 Cir., 1973, 476 F.2d 1281 (en banc) withdrawing the panel opinion, Gallegos v. United States, 5 Cir., 1972, 466 F.2d 740 we vacate our prior opinion (465 F.2d 829) and remand to the District Court for an appropriate factual hearing and determination of the plea bargain claim and any matters related to it in the plea and sentencing hearings in the state court.
Vacated and remanded.